Case 2:19-cv-00538-JCC Document 100-1 Filed 04/01/21 Page 1 of 4




            Exhibit 1
                    Case 2:19-cv-00538-JCC Document 100-1 Filed 04/01/21 Page 2 of 4
                                                           Superior Court Clerk's Office



15-2-17623-4 SEA
SMITH VS MTC FINANCIAL INC DBA ET AL
Miscellaneous, Civil (2) - Completed/Re-Completed


  Summary         Participants      Documents List            Events     Judgments


  Documents


     
         Documents List


           Sub                                                                                                  Page
           Number     Date Filed   Document Name                            Additional Information                 # Seal

             1        07/21/2015   CMP - Complaint                          COMPLAINT                              6

             2        07/21/2015   *ORSCS - Order Setting Case              SET CASE SCHEDULE 07-18-2016ST         5
                                   Schedule

             3        07/21/2015   CICS - Case Information Cover Sheet      CASE INFORMATION COVER SHEET           1

             4        07/21/2015   SM - Summons                             SUMMONS                                2

             5        07/22/2015   MT - Motion                              MOTION /PLA                           24

             6        07/22/2015   NTMTDK - Note for Motion Docket          NOTE FOR MOTION DOCKET 07-29-          2
                                                                            2016MX

             7        07/24/2015   NTAPR - Notice of Appearance             NOTICE OF APPEARANCE /MTC              3

             8        07/27/2015   AFSR - Affidavit / Declaration /         AFFIDAVIT/DCLR/CERT OF SERVICE         2
                                   Certificate Of Service

             10       09/25/2015   NTHG - Notice of Hearing                 NOTICE OF HEARING /DEFAULT 10-07-      2
                                                                            2015

             11       09/25/2015   AFSR - Affidavit / Declaration /         AFFIDAVIT/DCLR/CERT OF SERVICE         2
                                   Certificate Of Service

             9        09/25/2015   MTDFL - Motion for Default               MOTION FOR DEFAULT                     4

             12       10/02/2015   NTAPR - Notice of Appearance             NOTICE OF APPEARANCE /CRTN DEFS        3

             13       10/02/2015   NTAPR - Notice of Appearance             NOTICE OF APPEARANCE /CRTN DEFS        3

             14       10/05/2015   ANAFDF - Answer and Affirmative          ANSWER & AFFIRMATIVE DEFENSE          10
                                   Defense

             15       11/04/2015   MTAF - Motion and Affidavit /            MOTION AND AFFIDAVIT/DECLARATION       3
                                   Declaration

             16       11/05/2015   OR - Order                               ORDER ON STIPULATED MT AS NOMINAL      2


                                                                                                                            /
Sub      Case 2:19-cv-00538-JCC Document 100-1 Filed 04/01/21 Page 3 of 4                             Page
Number    Date Filed   Document Name                            Additional Information                   # Seal

  17      12/28/2015   ANAFDF - Answer and Affirmative          ANSWER & AFFIRMATIVE DEFENSE            10
                       Defense                                  /BANK

  18      12/28/2015   MTSMJG - Motion for Summary              MOTION FOR SUMMARY JUDGMENT/PLA          7
                       Judgment

  19      12/28/2015   NTHG - Notice of Hearing                 NOTICE OF HEARING/PRTL SUMM JDMNT        2
                                                                02-05-2016

  20      12/28/2015   DCLR - Declaration                       DECLARATION OF PLA                      52

  21      12/28/2015   AFSR - Affidavit / Declaration /         AFFIDAVIT/DCLR/CERT OF SERVICE           2
                       Certificate Of Service

  22      01/14/2016   AGOR - Agreed Order                      AGREED ORDER TO MODIFY BRIEFING          2

  23      01/21/2016   NTHG - Notice of Hearing                 NOTICE OF HEARING/PARTIAL SUMM           2
                                                                JDGT 03-04-2016

  24      01/21/2016   NTHG - Notice of Hearing                 NOTICE OF HEARING /SUMM JDGT 03-04-      2
                                                                2016

  25      02/22/2016   OB - Objection / Opposition              OBJECTION / OPPOSITION /DEF             78

  26      05/05/2016   ORJPR - Order Requiring Joint Pretrial   ORD REQUIRING JOINT PRETRIAL             4
                       Report                                   REPORT

  27      05/19/2016   NTASCC - Notice of Association of        NOTICE OF ASSOCIATION OF COUNSEL         2
                       Counsel

  28      05/20/2016   ORSP - Order for Stay of Proceedings     ORDER FOR STAY OF PROCEEDINGS 07-        3
                                                                20-2016AU

  29      07/20/2016   JSR - Joint Status Report                JOINT STATUS REPORT                      2

  30      07/22/2016   ORCTD - Order for Continuance of Trial   ORD FOR CONTINUANCE OF TRIAL DATE        1
                       Date                                     02-06-2017ST

  31      07/22/2016   ORACS - Order Amending Case              ORDER AMENDING CASE SCHEDULE 02-         2
                       Schedule                                 06-2017

  32      07/26/2016   NTWDA - Notice of Withdrawal of          NOTICE OF WITHDRAWAL OF ATTORNEY         3
                       Attorney

  33      08/09/2016   DCLR - Declaration                       DECLARATION OF OLIVIA MILLER            49

  34      08/09/2016   DCLR - Declaration                       DECLARATION OF DONALD GRANT             16

  35      08/09/2016   RQ - Request                             REQUEST FOR JUDICIAL NOTICE             15

  36      08/09/2016   NTHG - Notice of Hearing                 NOTICE OF HEARING /SUMM JDGMNT 10-       2
                                                                28-2016

  37      08/09/2016   DCLRM - Declaration of Mailing           DECLARATION OF MAILING                   2

  38      08/09/2016   MTSMJG - Motion for Summary              MOTION FOR SUMMARY JUDGMENT/DEF         17
                       Judgment

  39      09/01/2016   DIS - Disclosure                         DISCLOSURE OF WITNESSES /CERT            3
                                                                DEFS

  40      10/10/2016   MTDSM - Motion to Dismiss                MOTION TO DISMISS /PLA                   2

  41      10/10/2016   NTHG - Notice of Hearing                 NOTICE OF HEARING /DISMISS 10-24-        3
                                                                2016

                                                                                                                  /
            Sub      Case 2:19-cv-00538-JCC Document 100-1 Filed 04/01/21 Page 4 of 4         Page
            Number     Date Filed   Document Name                  Additional Information        # Seal

               42      10/24/2016   ORDSMWO - Order of Dismissal   ORDER OF DISMISSAL W/OUT      2
                                    Without Prejudice              PREJUDICE




  Go Back




Copyright © Journal Technologies, USA. All rights reserved.




                                                                                                          /
